MERRILL, Justice.
This is an appeal from a decree of the Circuit Court of Montgomery County, in Equity, sustaining demurrers to appellant’s bill of complaint as a whole and to each aspect thereof. .The bill presented an appeal under the provisions of § 140, Title 51, Code of 1940, from a final assessment by the State Department of Revenue of franr chise taxes for the year 1952.
The chief difference in the instant case and the case of Alabama Textile Products Corporation v. State, Ala., 83 So.2d 42,1 is that here all the business done by appellant was carried on within the State of Alabama. Except for this distinction, the legal questions involved in both cases are identical.
On the authority of our decision in Alabama Textile Products Corporation v. State, supra, the decree of the lower court is affirmed.
Affirmed.
LAWSON, SIMPSON, STAKELY and GOODWYN. JJ., concur.

. Ante, p. 179.